By two orders of the Supreme Court at Special Term in Albany County, one dated April 1, 1955, and the other dated July 12, 1955, consolidation of several actions involving 25 plaintiffs has been effected with venue in Sullivan County. Nineteen plaintiffs, who originally had actions pending in the New York City area where they reside, have appealed. We do not believe that injustice will result from the *629consolidation of this number of actions or that it was improper to fix the venue of the consolidated action in Sullivan County. All of the actions involve identical issues of alleged negligence arising out of a fire which occurred in a building located at Grossinger, Sullivan County, and the action can be reached for trial sooner there than in the metropolitan area. The trial will present some problems, but they can be handled by the Trial Judge without prejudice to the plaintiffs’ rights. Orders unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.